EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Johnson on 8/30/2022.
The application has been amended as follows:
In the claims
Claim 1, line 12, the phrase "pumping the acid" has been changed to --pumping the breakdown acidic composition--
Claim 1, lines 19-21, the phrase "a corrosion inhibitor and is sufficiently balanced to complete the operation of dissolving the acid soluble debris within a time period which will leave the tool with acceptable corrosion damage" has been changed to --the corrosion inhibiting composition and is balanced to complete the operation of dissolving the acid soluble debris within a time period which will leave the tool with less corrosion damage--

Claim 2, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises a corrosion inhibitor adapted to prevent damaging corrosion to the tool, a wire-line" has been changed to --wherein the corrosion inhibiting composition is adapted to prevent damaging corrosion to the tool, the wireline--

Claim 4, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 5, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 6, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 7, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 8, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 9, line 12, the phrase "pumping the acid" has been changed to --pumping the breakdown acidic composition--
Claim 9, line 13, the phrase "the breakdown acid composition" has been changed to --the breakdown acidic composition--
Claim 9, line 16, the phrase "a corrosion inhibitor" has been changed to --the corrosion inhibiting composition--

Claim 10, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 11, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 12, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 13, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 14, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 15, line 3, the phrase "having a casing" has been changed to --having the casing--
Claim 15, line 13, the phrase "pumping the acid" has been changed to --pumping the breakdown acidic composition--
Claim 15, line 18, the phrase "and a corrosion inhibitor" has been changed to --and the corrosion inhibiting composition--

Claim 16, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 17, lines 1 & 2, the phrase "wherein the breakdown acidic composition comprises an acid selected" has been changed to --wherein the acid is selected--

Claim 18, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 19, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

Claim 20, lines 1 & 2, the phrase "wherein the breakdown acidic composition is an acid comprising" has been changed to --wherein the acid comprises--

In the abstract
A method for the fracking or stimulation of a hydrocarbon-bearing formation, said method comprising the steps of: providing a wellbore in need of stimulation; inserting a plug in the wellbore at a predetermined location; inserting a perforating tool and a spearhead or breakdown acid into the wellbore; positioning the tool at said predetermined location; perforating the wellbore with the tool thereby creating a perforated area; allowing the spearhead acid to come into contact with the perforated area for a predetermined period of time sufficient to prepare the formation for fracking or stimulation; removing the tool from the wellbore; and initiating the fracking of the perforated area using a fracking fluid. Also disclosed is a corrosion inhibiting composition for use with the acid composition.










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present case is linked to US 11,168,246 and US Application No. 16/408,176 (pre-grant publication: US 2019/0345807; allowed but not yet issued) via a Terminal Disclaimer filed in both the other applications. The present case is allowable for the same reasons given in US 11,168,246,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676